[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION TO STRIKE
Plaintiff's motion to strike is directed at defendant's "revised answer, defenses, counterclaim and demand for jury trial," which was filed on February 15, 1994. The defendant, in his "revised answer," corrected some of the deficiencies that the plaintiff is attempting to use as a basis for the instant motion to strike. Namely, the defendant removed a "prayer for relief" which was improperly appended to his "answer," and properly inserted a prayer for relief on a separate page at the end of his counterclaim, in lieu of the "prayers for relief" which were improperly inserted at the end of each individual count of his original counterclaim.
Plaintiff moves to strike the defendant's prayer for relief on the ground that "defendant has failed to plead any statute which would entitle him to punitive damages."
Plaintiff moves to strike the defendant's "demand for jury trial," which is appended to defendant's "revised answer." Such a "demand for jury trial" is improper in light of the procedure set out in Practice Book §§ 250-282 for claiming a case to a trial list. While such an improper pleading is usually removed by way of a request to revise, it may be removed by the present motion to strike.
The plaintiff's motion to strike is granted with respect to the defendant's "demand for jury trial," and denied with respect to the defendant's revised answer and prayer for relief.
FORD, JUDGE CT Page 6264